Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 08/31/2021 and 02/03/2022 . The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannozzi et al. (US 20170189966) in view of Imano (JP 6509290 using US 20190076926 as a translation).
Claim 1
Giannozzi discloses:
1. A method for manufacturing a (1S) comprising a first structure region (5S) comprising a hollow space (5C) and a second structure region (Para [0062]) filled in the hollow space, 
the method comprising the steps of: 
forming the first structure region by additive manufacturing (Para [0063])  from a first  and a volumetric basis 90% diameter within a range from 40 to 80 μm (Para [0076] teaches a metal powder with an average grain size of between 10 and 48 μm); and
forming the second structure region in the hollow space by hot isostatic pressing (Para [0062]), the hollow space being filled with a second  and a volumetric basis 90% diameter within a range from 40 to 80 μm (Para [0076] teaches a metal powder with an average grain size of between 10 and 48 μm. There is a finite way of making the average Would have been obvious to try from 1-100%).
Giannozzi discloses all of the essential features of the claimed invention except
a first cobalt-based alloy powder and
a second cobalt-based alloy powder
However, Imano teaches
a cobalt-based alloy (Abstract and Para [0016]) and
a second cobalt-based alloy powder (Abstract and Para [0016]; The present application discloses that the first and second cobalt-based alloy powders may be of the same type (Para [0014]). Similarly, Giannozzi teaches that the first and second structures may be of the same type (Para [0078]))
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Imano to substitute Giannozi’s nickel based alloy for a cobalt based alloy due to its excellent mechanical properties and, in particular, to a cobalt based alloy additive manufactured article (Para [0002]) and because of its excellence in corrosion resistance and abrasion resistance, and their ease of solid solution strengthening (Para [0003]).

Claim 2
Giannozzi discloses:
2. The method according to claim 1, except
wherein the first and the second cobalt-based alloy powder comprising: 
0.08 mass % or more and 0.25 mass % or less of carbon; 0.1 mass % or less of boron; 
10 mass % or more and 30 mass % or less of chromium; 
5 mass % or less of iron, 30 mass % or less of nickel, the total content of the iron and the nickel being 30 mass % or less; 
at least one of tungsten and molybdenum, the total content of the tungsten and the molybdenum being 5 mass % or more and 12 mass % or less; 
at least one of titanium, zirconium, niobium, tantalum, hafnium and vanadium, the total content of the titanium, the zirconium, the niobium, the tantalum, the hafnium and the vanadium being 0.5 mass % or more and 2 mass % or less; 
0.5 mass % or less of silicon; 
0.5 mass % or less of manganese; 
0.003 mass % or more and 0.1 mass % or less of nitrogen; and 
the balance being cobalt and impurities.
However, Imano teaches
wherein the first and the second cobalt-based alloy powder comprising: 
0.08 mass % or more and 0.25 mass % or less of carbon; 0.1 mass % or less of boron; 
10 mass % or more and 30 mass % or less of chromium; 
5 mass % or less of iron, 30 mass % or less of nickel, the total content of the iron and the nickel being 30 mass % or less; 
at least one of tungsten and molybdenum, the total content of the tungsten and the molybdenum being 5 mass % or more and 12 mass % or less; 
at least one of titanium, zirconium, niobium, tantalum, hafnium and vanadium, the total content of the titanium, the zirconium, the niobium, the tantalum, the hafnium and the vanadium being 0.5 mass % or more and 2 mass % or less; 
0.5 mass % or less of silicon; 
0.5 mass % or less of manganese; 
0.003 mass % or more and 0.1 mass % or less of nitrogen; and 
the balance being cobalt and impurities (Abstract and Para [0016]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Imano to use the claimed cobalt alloy due to its excellent mechanical properties and, in particular, to a cobalt based alloy additive manufactured article (Para [0002]) and because of its excellence in corrosion resistance and abrasion resistance, and their ease of solid solution strengthening (Para [0003]).

Claim 3
Giannozzi discloses:
3. The method according to claim 1, wherein 
the method further comprises the step of recycling the first cobalt-based alloy powder (Para [0055-0056]), the step of recycling the first cobalt- based alloy powder comprising the substeps of: 
collecting the first cobalt-based alloy powder unused in the step of forming the first structure region (Para [0056] teaches the powder material which has not been melted and solidified can be removed and recycled. To recycle the material it must be collected.); and
 classifying the first cobalt-based alloy powder collected into the predetermined particle size (Para [0056] teaches the powder material which has not been melted and solidified can be removed and recycled. Since the first and second alloy powders are identical, they are already classified in the predetermined particle size.), and 
Giannozzi discloses all of the essential features of the claimed invention except
wherein the second cobalt-based alloy powder comprises the first cobalt-based alloy powder recycled in the step of recycling the first cobalt-based alloy powder.
However, Giannozi does disclose recycling the powder material.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Giannozi to comprise the second cobalt-based alloy powder from the first cobalt-based alloy powder recycled in the step of recycling the first cobalt-based alloy powder because to minimize the cost of the structure on of ordinary skill in the art would minimize the waste of cobalt-based alloy powder by recycling the unused powder from the first structure region.
Claim 5
Giannozzi discloses:
5. A cobalt-based alloy structure manufactured by the method according to claim 1, except wherein 
a predetermined portion of the structure has a 0.2% proof stress at room temperature of 500 MPa or more and a tensile strength at 800°C of 300 MPa or more.
First, Imano teaches wherein 
a predetermined portion of the structure has a 0.2% proof stress at room temperature of 500 MPa or more (Para [0022]) and 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Imano to use the claimed cobalt alloy due to its excellent mechanical properties and, in particular, to a cobalt based alloy additive manufactured article (Para [0002]) and because of its excellence in corrosion resistance and abrasion resistance, and their ease of solid solution strengthening (Para [0003]).
Second, it should be appreciated that the applicant' s functional language (i.e., a tensile strength at 800°C of 300 MPa or more) in the claims does not serve to impart patentability.  Here, the prior art discloses an identical cobalt-based alloy (compare Para [0014] of the instant application with Imano’s abstract and Para [0016]). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  (See MPEP 2114)

Claim 4
Giannozzi discloses:
4. The method according to claim 2, wherein 
the method further comprises the step of recycling the first cobalt-based alloy powder (Para [0055-0056]), the step of recycling the first cobalt- based alloy powder comprising the substeps of: 
collecting the first cobalt-based alloy powder unused in the step of forming the first structure region (Para [0056] teaches the powder material which has not been melted and solidified can be removed and recycled. To recycle the material it must be collected.); and
 classifying the first cobalt-based alloy powder collected into the predetermined particle size (Para [0056] teaches the powder material which has not been melted and solidified can be removed and recycled. Since the first and second alloy powders are identical, they are already classified in the predetermined particle size.), and 
Giannozzi discloses all of the essential features of the claimed invention except
wherein the second cobalt-based alloy powder comprises the first cobalt-based alloy powder recycled in the step of recycling the first cobalt-based alloy powder.
However, Giannozi does disclose recycling the powder material.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Giannozi to comprise the second cobalt-based alloy powder from the first cobalt-based alloy powder recycled in the step of recycling the first cobalt-based alloy powder because to minimize the cost of the structure on of ordinary skill in the art would minimize the waste of cobalt-based alloy powder by recycling the unused powder from the first structure region.

Claim 6
Giannozzi discloses:
6. The cobalt-based alloy structure according to claim 5, except wherein 
the structure is a turbine stator blade, and 
the portion is an outer ring side end wall.
However, Imano teaches wherein 
the structure is a turbine stator blade (Para [0105]), and 
the portion is an outer ring side end wall (103 and Para [0105]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Imano to use the claimed cobalt alloy due to its excellent mechanical properties and, in particular, to a cobalt based alloy additive manufactured article (Para [0002]) and because of its excellence in corrosion resistance and abrasion resistance, and their ease of solid solution strengthening (Para [0003]).


Claim 7
Giannozzi discloses:
7. A cobalt-based alloy structure manufactured by the method according to claim 2, except wherein 
a predetermined portion of the structure has a 0.2% proof stress at room temperature of 500 MPa or more and a tensile strength at 800°C of 300 MPa or more.
First, Imano teaches wherein 
a predetermined portion of the structure has a 0.2% proof stress at room temperature of 500 MPa or more (Para [0022]) and 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Imano to use the claimed cobalt alloy due to its excellent mechanical properties and, in particular, to a cobalt based alloy additive manufactured article (Para [0002]) and because of its excellence in corrosion resistance and abrasion resistance, and their ease of solid solution strengthening (Para [0003]).
Second, it should be appreciated that the applicant' s functional language (i.e., a tensile strength at 800°C of 300 MPa or more) in the claims does not serve to impart patentability.  Here, the prior art discloses an identical cobalt-based alloy (compare Para [0014] of the instant application with Imano’s abstract and Para [0016]). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  (See MPEP 2114)

Claim 8
Giannozzi discloses:
8. The cobalt-based alloy structure according to claim 5, except wherein 
the structure is a turbine stator blade, and 
the portion is an outer ring side end wall.
However, Imano teaches wherein 
the structure is a turbine stator blade (Para [0105]), and 
the portion is an outer ring side end wall (103 and Para [0105]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Imano to use the claimed cobalt alloy due to its excellent mechanical properties and, in particular, to a cobalt based alloy additive manufactured article (Para [0002]) and because of its excellence in corrosion resistance and abrasion resistance, and their ease of solid solution strengthening (Para [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The office has received several applications in this area.  For example, Brady et al. (US 20210123346), of record, discloses a Nickel-base alloy turbine (Para [0024]) which is coated with an aluminum oxide layer of at least about 10 μm (Para [0041]) and Roth-Fagaraseanu (US 20080272004) which discloses a turbine blade of a gas-turbine engine made of nickel-base material whose airfoil is to be provided with an aluminum-oxide coating as protection against oxidation by the hot working gases and whose blade root, which is held in recesses in the rotor disk, is to remain coating free (Para [0015]) and, further discloses that the coating is to be 5-10 μm.

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746